Citation Nr: 0709262	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee anterior cruciate ligament insufficiency, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2006; a 
transcript is of record. 

The veteran submitted additional evidence after the case had 
been certified to the Board.  At his videoconference hearing, 
he submitted records of treatment from Tulsa Bone and Joint, 
dated from June 2006 to September 2006.  The veteran also 
submitted evidence directly to the Board after his 
videoconference, which consisted of an operative report, 
dated in October 2006.  The veteran has waived agency of 
original jurisdiction review for this evidence pursuant to 38 
C.F.R. § 20.1304(c) (2006).  The Board has considered this 
evidence accordingly.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that the veteran's service-
connected right knee anterior cruciate ligament insufficiency 
is manifested by chronic lateral instability requiring 
periodic surgeries.




CONCLUSION OF LAW

The schedular criteria for a disability rating of 20 percent 
for service-connected right knee anterior cruciate ligament 
insufficiency have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in January 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to a higher rating for his service-
connected right knee anterior cruciate ligament 
insufficiency.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested, 
essentially, that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in August 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records requested by the veteran.  
The RO also provided the veteran with a VA examination and a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.


Evidence

In a VA QTC examination report, dated in April 2004, Dr. A.D. 
reported the following.  The veteran had had right knee 
surgeries in 1992, 1994, and 1997.  The veteran's current 
complaints included pain and stiffness, with occasional 
swelling.  The veteran reported using a brace for stability.  
The veteran also stated that he had difficulty climbing and 
descending stairs.  

On examination, in the right knee, Dr. A.D. noted flexion to 
120 degrees, and extension to zero degrees.  In the left 
knee, flexion was to 140 degrees and extension was to zero 
degrees.  Range of motion in the right knee was additionally 
limited by pain and weakness, but not by fatigue, lack of 
endurance, or incoordination.  There was no ankylosis.  
Drawer's test of the right knee was moderately positive and 
normal in the left.  McMurray's test was severely positive in 
the right knee, and moderately positive in the left.  Dr. 
A.D. noted tenderness on the lateral aspect of the right 
knee.  There did not appear to be any effusion or locking 
pain.  Dr. A.D. confirmed the diagnosis of right knee 
anterior cruciate insufficiency.  The veteran had a right 
antalgic gait. 

Regarding the effects the knee disabilities had on daily 
activities, Dr. A.D. noted that the veteran had difficulty 
kneeling, squatting, or moving about.  This affected his 
daily activities as a handyman, which required standing, 
lifting, or moving about.  The veteran claimed that he missed 
2-3 days of work per month.  

In a QTC VA radiology report, Dr. N.E. stated that x-rays of 
the right knee showed previous surgery.  There were portions 
of screws remaining in the distal femur and proximal tibia.  
There were small calcified bodies in the joint space.  No 
acute abnormalities were demonstrated.  

Treatment records from Tulsa Bone and Joint, dated from June 
2006 to September 2006, included chart notes from Dr. J.B.  
In a June 2006 note, Dr. J.B. reported that an examination 
revealed moderate anterior laxity in both knees.  There was 
no varus or valgus instability.  There were also no motor, 
sensory, or reflex deficits in the lower extremities.  Dr. 
J.B. also noted bilateral pes planus deformities.  

In a follow up note, dated in July 2006, Dr. J.B. reported 
that a magnetic resonance imaging (MRI) report, which had 
been prepared that month, showed anterior cruciate ligament 
(ACL) deficiency bilaterally.  There was also significant 
anterior synovitis and degenerative changes of the medial 
compartments.  Dr. J.B. explained that the veteran requested 
a total knee arthroplasty, but that the veteran's condition 
was not severe enough to warrant such a procedure.  Dr. J.B. 
noted that the veteran elected to undergo arthroscopic 
synovectomy and debridement of both knees without ACL 
reconstruction.
 
In a follow up note from Tulsa Bone and Joint, dated in 
August 2006, Dr. K.D. reported that physical examination 
revealed obvious instability in the right knee but with good 
endpoint and a mild pivot shift.  There was no varus or 
valgus instability.  X-rays showed what appeared to be loose 
bodies in the knee, but the veteran had well preserved joint 
space.  An MRI demonstrated chondral surface changes and a 
markedly thinned out ACL.  The veteran also had pain with 
McMurray testing.

Dr. K.D. concluded that the veteran was not a candidate for 
total knee replacement and suspected that the veteran's pain 
was from the loose bodies in the right knee.  Dr. K.D. 
recommended arthroscopy of the right knee.  

In an MRI reported, dated in July 2006, Dr. B.K. noted 
"severe degenerative articular cartilage 
thinning/irregularity of the medial compartment."  There 
were mild similar changes of the lateral compartment and 
undersurface of the patella with mild lateral patellar tilt.  
The veteran had mild to severe thinning of the distal aspect 
of the ACL graft.  Dr. B.K.'s impression was status post ACL 
reconstruction, severe thinning of the distal aspect of the 
graft suggestive of chronic high grade partial tear, mild 
anterior positioning of the tibial tunnel that could be 
related to graft impingement, severe degenerative changes of 
the medial compartment including areas of denuding of the 
articular cartilage, and mild degenerative articular 
cartilage thinning of the patellofemoral and lateral 
compartments.

Orthopedic VAMC treatment records, dated from January 2004 to 
June 2005, reflected multiple complaints of bilateral knee 
pain.  In an orthopedic consultation, dated in August 2004, 
Dr. D.S. noted 2+ Lachman's with soft endpoint.  Dr. D.R. 
reported that he would send for a new ACL brace.  Dr. D.R. 
also reported that he provided the veteran with an injection 
for relief.  

In an orthopedic consultation, dated in October 2004, Dr. 
J.U. diagnosed internal derangement of the right knee.  Dr. 
J.U. noted that the veteran had been fitted with a hinged 
right knee orthosis.

In an orthopedic consultation, dated in June 2005, Dr. S.M. 
reported that range of motion in the right knee was from 10 
to 100 degrees with significant pain at the end.  Dr. S.M. 
concluded that the veteran had chronic ACL insufficiency with 
post traumatic arthritis shown by x-rays.  

In a VA radiology report, dated in June 2004, Dr. G.J. 
reported that x-rays showed changes of ACL reconstruction, 
probable small loose calcified bodies within the joint space, 
and narrowing of the medial compartment.  The doctor's 
impression was degenerative joint disease changes of the 
right knee.

At the veteran's videoconference hearing, conducted in 
September 2006, he testified that he fell 2-3 times in a week 
as a result of his right knee instability.  The veteran 
testified that if he did not wear his brace, he would fall on 
his face.  The veteran testified that even when he wore the 
knee brace, he experienced constant instability.  The veteran 
described experiencing a lot of pain when standing or 
walking.  The veteran took over-the-counter inflammatories 
for the pain.  The veteran testified that his knees often 
locked up in the morning and that it took him 5-7 minutes to 
get to the shower.  The transcript also reflected that the 
veteran wore a knee brace to his hearing. 

In an operative report, dated in October 2006, Dr. K.D. 
reported that he had performed right knee arthroscopy with 
partial medial meniscectomy and chondroplasty of medial 
femoral condyle, arthroscopic chondroplasty of the patella, 
arthroscopic partial lateral meniscectomy, and arthroscopic 
removal of loose bodies.  Operative findings included 
previous ACL reconstruction, medial and lateral meniscus 
tear, and condylar surface changes on the medial compartment 
and patella.  



Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  It is essential that the examination 
on which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  38 C.F.R. § 4.40 (2006).  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2006).  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 4.45 
(2006).

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.

Under Diagnostic Code 5256, where there is ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability, a 20 percent evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2005).  

Analysis

The veteran's right knee disability is currently assigned a 
10 percent rating under Diagnostic Code 5257, for slight 
instability.  38 C.F.R. § 4.71a (2006).  After carefully 
reviewing the record, the Board finds that the evidence 
supports the assignment of a 20 percent rating for 
instability, and also a separate 10 percent rating for 
traumatic arthritis.  

Regarding the instability of the knee, the Board finds that 
the medical evidence supports of the grant of a higher 20 
percent rating.  The Board finds relevant that the right knee 
instability was described by Dr. K.B. as "obvious" and that 
another doctor reported that McMurray's test was "severely" 
positive.  Also, the Board has considered the DeLuca criteria 
in issuing this rating.  The functional loss as a result of 
this disability is demonstrated by the need for multiple 
surgeries and the required hinged knee brace.  The Board also 
considered relevant the treatment note from Dr. A.D. 
explaining how the veteran's disability affected his ability 
to carry out daily activities.  It is clear that the 
veteran's disability is more severe than contemplated by the 
10 percent rating.  

The Board declines, however, to rate the veteran's right knee 
disability any higher than 20 percent at this time.  Although 
the record shows that the veteran suffers from chronic ACL 
insufficiency, the evidence does not show that his disability 
is so severe as to justify the higher 30 percent rating.  For 
example, the evidence does not show that he is unable to 
ambulate or that his disability is characterized by varus or 
valgus instability. 

The Board has also considered other diagnostic codes, but 
finds that a rating in excess of 20 percent is not warranted 
under any of them.  

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  

In regard to Diagnostic Code 5258 and 5259, the highest 
ratings under those codes are 20 and 10 percent respectively.  
Thus, neither of these provides the basis for an increased 
rating for the veteran's service-connected right knee 
anterior cruciate ligament insufficiency.  

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected right knee disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).
 

ORDER

Entitlement to a 20 percent rating is granted for service-
connected right knee anterior cruciate ligament insufficiency 
is granted, subject to the law and regulations controlling 
the award of monetary benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


